COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00028-CV


KAREN NEUMAN                                                         APPELLANT

                                          V.

FIRE INSURANCE EXCHANGE                                                APPELLEE


                                      ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2012-004711-1

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant Karen Neuman’s Motion to Dismiss

Appeal.” It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: June 26, 2014


      1
       See Tex. R. App. P. 47.4.